Case: 21-40477     Document: 00516190589          Page: 1    Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 3, 2022
                                   No. 21-40477                         Lyle W. Cayce
                                                                             Clerk

   Amanda Cruz,

                                                            Plaintiff—Appellant,

                                       versus

   W. H. Braum, Incorporated, also known as Braum’s #266,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-217


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          In June 2018, Plaintiff-Appellant Amanda Cruz visited an
   establishment of Defendant-Appellee W.H. Braum, Inc. (“Braum’s”) for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40477         Document: 00516190589              Page: 2   Date Filed: 02/03/2022




                                          No. 21-40477


   lunch. 1 After ordering food, Cruz walked over to the drink machine. Cruz
   walked by a yellow “wet floor” sign that was deployed in front of the drink
   machine, but she did not see it. Nothing blocked her view of the sign. As Cruz
   approached, she slipped and fell. Cruz did not see or otherwise identify any
   wet substance on the floor before her fall. Neither did she notice whether her
   clothes were wet after she fell, save for her shoes which, she testified,
   “looked like they were wet” on the bottom.
          Almost two years later, Cruz sued in Texas state court, seeking
   monetary damages under both negligence and premises liability theories.
   After removal and discovery, Braum’s moved for summary judgment under
   Federal Rule of Civil Procedure 56. The district court granted that motion.
   Cruz v. Braum’s, Inc., No. 6:20-CV-00217, 2021 WL 979610, at *1 (E.D. Tex.
   Mar. 16, 2021). First, the district court held that Cruz’s claims could only be
   classified as premises-liability claims under Texas law. 2 Id. Next, the court
   held that Cruz had not provided any evidence that there was a dangerous
   condition present on the floor where she slipped, so the premises-liability
   claim failed. Id. at *3. Third, and in the alternative, the court held that
   Braum’s had adequately warned of any dangerous condition that may have
   existed because there was a “yellow floor sign[] reading ‘CAUTION’ near
   the [site of the] incident.” Id. Because Cruz has waived her argument that
   the district court erred in holding that she failed to present adequate evidence
   of a dangerous condition, and because Braum’s adequately warned of a wet-
   floor condition even if it did exist, we AFFIRM.




          1
              A video camera recorded the events at issue in this case. That recording is
   available at: https://www.ca5.uscourts.gov/opinions/unpub/21/21-40477.mp4.
          2
              Neither party disputes that holding here.




                                                 2
Case: 21-40477      Document: 00516190589          Page: 3   Date Filed: 02/03/2022




                                    No. 21-40477


                                          I
          We review the district court’s grant of summary judgment de novo
   and affirm if “there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);
   Renfroe v. Parker, 974 F.3d 594, 599 (5th Cir. 2020). There is a genuine
   dispute of material fact “if the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477
   U.S. 242, 248 (1986). Braum’s bears the burden of demonstrating that there
   is no genuine dispute of material fact. In re Taxotere (Docetaxel) Prod. Liab.
   Litig., 994 F.3d 704, 708 (5th Cir. 2021). It carries that burden if it can
   demonstrate that Cruz has completely failed to prove “an essential element
   of [her] case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see Coleman
   v. BP Expl. & Prods., Inc., 19 F.4th 720, 726 (5th Cir. 2021). We construe all
   the evidence and make all reasonable inferences in the light most favorable to
   Cruz. Scott v. Harris, 550 U.S. 372, 378 (2007).
                                         II
          Because this is a diversity case, Texas substantive law applies. Erie
   R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); see ACE Am. Ins. Co. v. Freeport
   Welding & Fabricating, Inc., 699 F.3d 832, 839 (5th Cir. 2012). In Texas, a
   premises-liability claim is “based on the [premises] owner’s failure to take
   measures to make the property safe.” Del Lago Partners, Inc. v. Smith, 307
   S.W.3d 762, 776 (Tex. 2010). To succeed on a premises-liability claim, a
   plaintiff must prove that:
          (1) a condition of the premises created an unreasonable risk of
          harm to the invitee; (2) the owner knew or reasonably should
          have known of the condition; (3) the owner failed to exercise
          ordinary care to protect the invitee from danger; and (4) the
          owner's failure was a proximate cause of injury to the invitee.




                                          3
Case: 21-40477         Document: 00516190589               Page: 4      Date Filed: 02/03/2022




                                          No. 21-40477


   Fort Brown Villas III Condo. Ass’n, Inc. v. Gillenwater, 285 S.W.3d 879, 883
   (Tex. 2009) (citation omitted).
           Here, only the first and third elements are disputed. As to the first,
   “[a] condition poses an unreasonable risk of harm for premises-[liability]
   purposes when there is a sufficient probability of a harmful event occurring
   that a reasonably prudent person would have foreseen it or some similar event
   as likely to happen.” County of Cameron v. Brown, 80 S.W.3d 549, 556 (Tex.
   2002) (cleaned up). 3 As to the third, a party can exercise ordinary care to
   protect an invitee “by providing an adequate warning of the danger.” Austin
   v. Kroger Texas, L.P., 465 S.W.3d 193, 202 (Tex. 2015) (gathering cases).
                                                III
           The primary basis for the district court’s grant of summary judgment
   was that Cruz “ha[d] provided no evidence going towards the presence of a
   dangerous condition on [the] defendant’s floor.” Cruz, 2021 WL 979610, at
   *3. This primacy makes it all the odder that Cruz’s opening brief fails to
   dispute that holding.
           Because Cruz has not adequately briefed her objection to the district
   court’s holding that she presented inadequate evidence of a condition that
   posed an unreasonable risk, that argument is waived. 4 See United States v.
   Scroggins, 599 F.3d 433, 447 (5th Cir. 2010). To “adequately raise [an] issue”
   on appeal, briefing on that issue must be more than “an afterthought.” Id. A




           3
             Texas courts sometimes refer to these cases as “premises-defect” cases, but the
   upshot is the same. See Brown, 80 S.W.3d at 556.
           4
             Cruz did not file a reply brief, but even if she did, it would not matter. Arguments
   raised for the first time in a reply brief are waived. CenturyTel of Chatham, LLC v. Sprint
   Commc’ns Co., 861 F.3d 566, 573 (5th Cir. 2017).




                                                 4
Case: 21-40477      Document: 00516190589           Page: 5    Date Filed: 02/03/2022




                                     No. 21-40477


   party may not merely “mention[] [it] in the questions presented and the
   summary of argument” without “discuss[ing] it in any depth.” Id.
          Here, Cruz’s argument that she presented adequate evidence of a
   dangerous condition to survive summary judgment is an afterthought. Her
   brief intimates that the district court erred in its primary holding but it never
   presses that argument. See id. (quoting Knatt v. Hosp. Serv. Dist. No. 1 of E.
   Baton Rouge Par., 327 F. App’x. 472, 483 (5th Cir.2009) (unpublished)
   (summarizing this circuit’s caselaw on adequate briefing)). Outside of a few
   passing references, Cruz’s entire brief is dedicated to whether Braum’s had
   adequately warned Cruz of the dangerous condition. The sole substantive
   argument Cruz raises is that, by deploying a “wet floor” sign, Braum’s
   somehow “admits” that the floor was wet at the time Cruz slipped and fell.
   Cruz supplies no citation to either the record or relevant caselaw supporting
   this assertion. The cases Cruz does cite—aside from those merely stating the
   standard of review—are one Fourth Circuit case applying North Carolina
   law, in which the only dispute was whether the defendant had adequately
   warned of a dangerous condition, Casas v. Wal-Mart Stores, Inc., 201 F.3d
   435, *2 (4th Cir. 1999) (table) (“The primary issue is whether the warning
   given was adequate under the circumstances”), and one unpublished Fifth
   Circuit case in which there was no dispute over whether a dangerous
   condition existed. Johnson v. Kroger Co., 841 F. App’x 688, 690 (5th Cir.
   2021) (per curiam) (“The issue here is whether the cones provided adequate
   warning of the condition”). Neither case is relevant to whether Cruz
   presented sufficient evidence of the existence of a dangerous condition to
   survive summary judgment.
                                          IV
          Assuming arguendo both that Cruz has not waived her argument that
   the district court erred on the first element and that Cruz presented sufficient




                                           5
Case: 21-40477         Document: 00516190589               Page: 6      Date Filed: 02/03/2022




                                          No. 21-40477


   evidence of a dangerous condition to survive summary judgment, we agree
   with the district court that Braum’s exercised ordinary care to protect Cruz
   from the danger by warning her of it. See Cruz, 2021 WL 979610, at *3. Video
   footage confirms the presence and location of a yellow wet floor sign, 5 in a
   deployed position, in front of the drink machine before Cruz approached.
   Cruz walked right past that sign, within a few feet of it, and fell within the
   immediate vicinity. Cruz testified that she did not see the sign, but that
   nothing blocked her view of it.
           This warning is adequate as a matter of law. Golden Corral Corp. v.
   Trigg, 443 S.W.3d 515, 518–520 (Tex. App. 2014) (overturning a jury verdict
   for plaintiff and holding that it is immaterial whether the plaintiff saw the
   warning when “the sign was displayed in a location that gave [plaintiff]
   reasonable notice of the hazard”); see Sanchez v. Stripes LLC, 523 S.W.3d
   810, 814 (Tex. App. 2017) (rejecting an argument that a wet floor sign placed
   in a hallway outside a bathroom was inadequate to warn of wet bathroom floor
   because it was not placed in front of the bathroom door); see also Gen. Motors
   Corp. v. Saenz, 873 S.W.2d 353, 360 (Tex.1993) (“[A]rgu[ing] that the
   warning could have been more prominent does not prove that it was not
   prominent enough. Every warning can always be made bigger, brighter and
   more obvious”). Cruz presents no additional evidence that the warning was
   inadequate and only cites one case finding inadequate warning. See Casas, 201




           5
              It is unclear from the video footage what the sign actually said, but Cruz appears
   to concede that it was “a wet-floor sign” and relied on that characterization before the
   district court. Likewise, the district court found that the sign “read[] CAUTION,” and the
   parties do not dispute that finding on appeal. Cruz, 2021 WL 979610, at *3. Thus, we
   assume that the sign was a caution sign that warned specifically of a wet floor. See Henkel v.
   Norman, 441 S.W.3d 249, 252 (Tex. 2014) (holding that “warning[s] must notify of the
   particular condition”).




                                                 6
Case: 21-40477        Document: 00516190589              Page: 7      Date Filed: 02/03/2022




                                         No. 21-40477


   F.3d at *1. That case is inapposite. 6 Cruz has therefore failed to present
   adequate evidence on the third element of her Texas premises-liability claim
   and summary judgment is appropriate.
                                               V
           Because Cruz has inadequately briefed her argument that the district
   court erred in granting summary judgment as to the first prong of her Texas
   premises-liability claim, that argument is waived. Because that argument is
   waived, the district court’s holding stands unchallenged. That unchallenged
   holding compels summary judgment in favor of Braum’s. In the alternative,
   the district court correctly held that the warning sign Braum’s placed
   provided adequate warning of a wet floor. Thus, we AFFIRM.




           6
             To begin, Fourth Circuit cases are not binding on this court. Next, the Fourth
   Circuit applied North Carolina law, whereas we are applying Texas law. Casas, 201 F.3d at
   *1. Finally, in Casas there was conflicting testimony about the “number, location, and type
   of warnings.” Id. at *2. There is no similar dispute here.




                                               7